Title: To George Washington from Anne-César, chevalier de La Luzerne, 17 May 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur
                                A Philadelphie le 17. may 1782.
                            
                            Cette lettre n’a pour objet que d’informer Votre Excellence que j’ai reçu celle qu’elle m’a Fait
                                l’honneur de m’ecrire le 28. du mois dernier. Je suis on ne peut pas  plus reconnoissant de la Franchise avec
                                laquelle vous avez bien voulu me fournir les éclaircissemens que j’avois pris la liberté de vous demander. Je vous
                                prie d’etre bien persuadé que j’en ferai l’usage le plus convenable au succès de nos operations Communes.
                            Les raports concernant les actions entre les flottes dans nos isles sont si doutieux que je ne puis
                                former un jugement Certain à cet égard. Je presume cependant que le hand Bill publié à New York le 12. de ce mois est
                                au moins en partie faux. On m’écrit de la Martinque le 13. d’avril que M. le Cte de Grasse a battu les Anglois. Je suis
                                avec le plus respecteux attachment Monsieur De Votre Excellence Le três humble et três obeissant serviteur
                            
                                Chev. de la Luzerne
                            
                        
                        TranslationPhiladelphia 17 May 1782Sir,
                            I write only to acknowledge the rect of the Letter your Excellency did me the honor to write the 28th
                                Ulto. I feel myself extremely obliged by the freedom with which you have been pleased to furnish me with the
                                information I requested and I beg you to be persuaded that I shall make use of it only to contribute to the Success of
                                our common Operations.
                            The Reports of the Action between the Fleets in the West Indies are so vague that I can form no certain
                                Judgement thereon. I presume however that the hand Bill published at New York the 12th of this
                                Month is at least partly false—They write me from Martinique the 13th April that Monsieur le Compte de Grasse has beat
                                the English. I am with the most respectful attachment Your Excellencys &c. &c.
                            
                                signed Chev. de la Luzerne
                            
                        
                    